Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in Registration Statement No. 333-42628, effective July 31, 2000 and Registration Statement No. 333-151782, effective June 19, 2008, on Forms S-8 of Capital Bank Corporation of our report dated June 18, 2010, appearing in this Annual Report on Form 11-K of the Capital Bank 401(k) Retirement Plan for the year ended December 31, 2010. /s/ ELLIOTT DAVIS, PLLC Greenville, South Carolina June 29, 2011
